DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to 35 USC 112 ( have been fully considered and are persuasive.  The rejection of 8/6/2021 has been withdrawn. 
Applicant's arguments with regards to 35 USC 102 rejections have been fully considered but they are not persuasive. The pervious rejection made on 8/6/2021 disclosed the feature
The rejection is updated and made final necessitated by amendment. 
Claim Interpretation
The term “opposite” is used throughout the claim and is being interpreted under BRI to mean “situated, placed, or lying face to face with something else or each other, or in corresponding positions with relation to an intervening line, space, or thing” (https://www.collinsdictionary.com/us/dictionary/english/opposite)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Louis FR1382168 (CH463896).
Regarding claim 1, Louis discloses: the pump assembly (Fig 9) comprising: 
at least one rotatingly driven impeller (Fig 9: 37) and with at least one valve element (27 that centers on 30) rotatable about a rotation axis (31) between at least two switching positions (Fig 6-8: Two positions to switch between), 
wherein the valve element comprises a first face side (Fig 9: As seen in the clip below; Face that faces the impeller of valve 27 that’s on hub 30) which extends transversely to the rotation axis of said valve element (Face in the clip below is traverse to 31), 
a suction opening (30 has an opening that faces the wheel 37) which is engaged with a suction port of the impeller (opening of wheel 37 that faces 30 as seen in the clip below) and is formed in the first face side in a central region (See clip below) and 
the first face side comprises a pressure surface (Surface 32; see clip below) which surrounds the suction opening and which is adjacent to a delivery chamber (See clip below) which surrounds the impeller.
at least two branch openings (Fig 9: 17 and 19 have openings at the end of the pipe), wherein the valve element lies opposite the at least two branch openings (Fig 9: openings of valve is opposite of the branch openings) and 
a valve element inside comprises at least one connection which depending on a positioning or a switching position of the valve element, selectively connects one of the branch openings to the suction opening or selectively connects one of the branch openings to a pressure opening (32 has an opening) in the pressure surface or connects at least two branch openings to one another (Line 93- 109 of translation: 33 connects pipes 20 and 18 to selectively connect to 17 and 19).
wherein the at least two branch openings lie opposite a second face side of the valve element (Fig 9: Openings of valve is opposite of the branch openings; as seen in the clip)

    PNG
    media_image1.png
    526
    360
    media_image1.png
    Greyscale

Regarding claim 2, Louis discloses: 
wherein the rotation axis of the valve element lies aligned to a rotation axis of the impeller (30 and 37 are on axis 31).
Regarding claim 3, Louis discloses:
wherein the impeller is closed at the first face side by a shroud (Fig 9: Cover that surrounds the impeller 37; see clip below) surrounding the suction port, and a peripheral edge of the suction port (See clip below) is sealingly engaged with a peripheral edge of the suction opening (Seals in clip below).

    PNG
    media_image2.png
    559
    371
    media_image2.png
    Greyscale

Regarding claim 4, Louis discloses:
at least one delivery branch (Fig 9: 17 and 19), wherein said pressure opening is flow-connected to the at least one delivery branch of the pump assembly in at least one of the switching positions of the valve element (37 flow goes through opening at surface 32 that connects to 17 and 19)
Regarding claim 5, Louis discloses:
wherein the valve element is configured with a drum form (Fig 6-9: 27 with hub 30 is drum shaped) comprising a peripheral wall (Wall that extends along the valve; see clip below) which extends annularly about the rotation axis (Wall annular about axis 31), with the first face side and with a second face side (Second face on the opposite side of the first face; as seen in clip below)  which is away from the first face side in the direction of the rotation axis, by way of which face sides the peripheral wall is closed (Wall is between the two faces and is closed; as seen in clip below).

    PNG
    media_image3.png
    652
    620
    media_image3.png
    Greyscale

Regarding claim 8, Louis discloses:
wherein the suction opening (Fig 6-8: 20 and 18) via a connection in the inside of the valve element is connected to at least one suction-side switching opening (33 has openings in the valve element),
said suction side switching opening being in the valve element and arranged such that the suction side switching opening can be brought to overlap with two suction-side branch openings to a different extent depending on a positioning of the valve element (Fig 6-8: 33 overlaps with 20 and 18).
Regarding claim 9, Louis discloses:
wherein the at least two suction-side switching openings are radially distanced to the rotation axis of the valve element to a different extent  (Fig 33 openings to 20 and 18 are distance from 31).
Regarding claim 10, Louis discloses:
wherein the pressure openings (Fig 6-8: 20 and 18) is formed in the pressure surface of the valve element, 
said pressure opening via a connection in the valve element inside of the valve element being connected to one or more delivery-side switching openings (Line 93-100 of translation: 38 connect to 29 that connects to 28) which are arranged in a manner such that they 5can each be brought to overlap with a delivery-side branch opening depending on the switching position of the valve element (Fig 6-8: 33 overlaps with 20 and 18).
Regarding claim 11, Louis discloses:
wherein the delivery-side switching openings are distanced radially further to the rotation axis of the valve element than the suction-side switching openings (Fig 33 openings to 20 and 18 are distance from 31).
Regarding claim 12, Louis discloses:
wherein several delivery-side branch openings (17 and 19) and several delivery-side switching openings (38 and 29) are arranged such that in a first switching position of the valve element (Fig 6 or Fig 3), 
only one delivery-side switching opening lies opposite a delivery-side branch opening and in at least one second switching position at least two delivery-side switching openings each lie opposite a delivery-side branch opening (Fig 6 or Fig 3: Switch openings 38 and 29 lie opposite of pipe openings 17 and 19).
Regarding claim 13, Louis discloses:
wherein the delivery-side switching openings and delivery-side branch openings are arranged such that in each case in a special switching position of the valve element, each of the delivery-side branch openings individually lies opposite a delivery-side switching opening (Fig 7: Branch 17 lies opposite of the switching 38 opening) and in at least one further switching position, simultaneously several of the delivery-side branch openings lie opposite a 6delivery-side switching opening (Fig 6 and 8: Branch 17 and 19 lies opposite of the switching 38 and 29 opening).
Regarding claim 14, Louis discloses:
wherein the suction-side switching openings are arranged such that in each of the switching positions of the valve element, in which one or more delivery-side switching openings lie opposite a delivery-side branch opening in each case (Fig 6 and 8: Branch 17 and 19 lies opposite of the switching 38 and 29 opening), at least one suction-side switching opening lies opposite a suction-side branch opening, wherein the arrangement is such that a degree of overlapping of the suction-side switching opening with the at least one suction-side branch opening is varied by way of changing the positioning of the valve element within the switching position (Fig 6-8: 33 overlaps with 20 and 18).
Regarding claim 15, Louis discloses:
wherein the suction-side switching openings are arranged such that at least one suction-side switching opening lies opposite two suction-side branch openings in each of the switching positions of the valve element (Fig 7 or Fig 3: Switch openings 38 and 29 lie opposite of pipe openings 17 and 19), wherein the arrangement is such that a degree of overlapping of the at least one suction-side switching opening with the suction-side branch openings can be varied by way of changing the positioning of the valve element within the switching position (Fig 7: 33 overlaps with 20 and 18).
Regarding claim 16, Louis discloses:
wherein 7the valve element is configured such that a change of the positioning of the valve element is effected by way of the rotation of this element in an angular range which is smaller than an angle region between the switching positions (Fig 6-8: Valve 27 can be adjusted in the positions in of the figures and the rotation of the valve is somewhere (Fig 7) smaller than the region between the max and min positions (Fig 6 and 8)).
Regarding claim 17, Louis discloses:
wherein for movement of the valve element, the valve element is coupled to a rotor of a drive motor which drives the impeller, by way of a magnetic, mechanical and/or hydraulic coupling, or has an actuation motor configured as a stepper motor (Fig 11: Lines 118 and 135-140 of translation: Magnet 44 (motor) connects to 31 through 41 that connects the impeller and valve element together).
Regarding claim 18, Louis discloses:
wherein valve element is configured and arranged such that the rotation angles between the individual switching positions correspond to a fixed, uniform angular step or a multiple of a fixed angular step (Fig 6-8: Valve element has 3 steps of rotation).
Regarding claim 20, Louis discloses:
wherein the second face side faces away from the first face side in the direction of the rotation axis (Fig 9: Openings of valve is opposite of the branch openings; as seen in the clip in the rejection of claim 1).

Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klippert et al. US 20160258340.
Regarding claim 1, Kilppert discloses: the pump assembly (Fig 1: 1) comprising: 
at least one rotatingly driven impeller (Fig 5: 24) and with at least one valve element (14) rotatable about a rotation axis (21) between at least two switching positions (Fig 5 and 6: Two positions to switch between), 
wherein the valve element comprises a first face side (Fig 6: As seen in the clip below; Face that faces the impeller of valve) which extends transversely to the rotation axis of said valve element (Face in the clip below is traverse to 21), 
a suction opening (an opening that faces the wheel 24) which is engaged with a suction port of the impeller (opening of wheel 24 that faces 14 as seen in the  and is formed in the first face side in a central region (See clip below) and 
the first face side comprises a pressure surface (Surface; see clip below) which surrounds the suction opening and which is adjacent to a delivery chamber (See clip below) which surrounds the impeller, 
two branch openings (GK and KK), wherein the valve element lies opposite the two branch openings (Openings of valve is opposite of the branch openings GK and KK) and 
a valve element inside comprises at least one connection which depending on a positioning or a switching position of the valve element, selectively connects one of the branch openings to the suction opening or selectively connects one of the branch openings to a pressure opening in the pressure surface or connects at least two branch openings to one another (Connection connects branches together by switching the positions); 
wherein the two branch openings lie opposite a second face side of the valve element (KK and HK lie at the opposite side of the second face).

    PNG
    media_image4.png
    580
    664
    media_image4.png
    Greyscale

Regarding claim 19, Kilppert discloses:
wherein the valve element is mounted such that the valve element is linearly movable along a rotation axis between a bearing position (Fig 5), in which the valve element bears on at least one contact surface (38) (Fig 5: 37 and 38 bear on each other), and a released position (Fig 6), in which the valve element is distanced to the contact surface (37 is spaced from 38), wherein the contact surface is at least one sealing surface and at least one sealing surface 8which surrounds a branch opening (41 surrounds surface 38). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745